Citation Nr: 1447954	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  12-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to April 23, 2004 for service connection for status post arthrodesis right thumb metacarpophalangeal joint.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's friend


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to March 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

Also, in the June 2010 remand, the Board remanded the issue of whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a seizure disorder.  In a September 2011 report of contact, the Veteran withdrew his claim for service connection for a seizure disorder.  The Board notes that the Veteran discussed his seizures in the November 2011 Substantive Appeal; however, the issue of seizures was raised in the context of supporting his earlier effective date claim, rather than as a stand-alone claim.  

Additionally, although a January 2012 rating decision granted the Veteran's application to reopen his claim of service connection for a seizure disorder, but denied the claim of service connection on its merits, in a January 2014 statement and at the May 2013 Board hearing, the Veteran did not appeal that claim or indicate an intent to disagree with the January 2012 rating decision.  Therefore, the issue of service connection for a seizure disorder is not on appeal before the Board.  

A Board hearing was held in this matter in May 2014; a transcript of which is of record.  The Virtual VA paperless file contains the May 2014 Board hearing transcript.  The additional documents are either duplicative of documents contained within the paper claims file or irrelevant to the issues on appeal.  There are no documents pertaining to this matter in the Veterans Benefits Management System.  
 
The issues of entitlement to an increased rating for a right thumb disorder has been raised by the Veteran at the May 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  In a rating decision of May 1985, the RO denied entitlement to service connection for a right thumb disorder. The Veteran did not appeal this rating decision not submit new and material evidence.

2.  In a rating decision of December 2002, the RO denied the Veteran's application to reopen his claim of service connection for a right thumb disorder. The Veteran did not appeal this rating decision or submit new and material evidence.

3.  The Veteran's petition to reopen a claim for service connection for a right thumb disorder was received no earlier than April 23, 2004; no earlier informal or formal claim was submitted.


CONCLUSION OF LAW

Entitlement to an effective date prior to April 23, 2004 for the award of service connection for a right thumb disorder is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As regards the Veteran's claim of entitlement to an earlier effective date for the award of service connection for a right thumb disorder, inasmuch as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. See Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007). 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim. Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order - no such examination would be relevant to an effective date claim. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

This case was previously before the Board in June 2010, at which time the issue was remanded for additional development.  The RO has complied with the remand directives as it issued a statement of the case regarding the effective date claim in November 2011.

The Veteran presented testimony at a hearing before the Board.  A Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2). At the May 2014 hearing, the undersigned VLJ set forth the issue to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder. The hearing focused on the elements necessary to substantiate the claim. The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that VA complied with its duties.  38 C.F.R. 3.103(c)(2); Bryant, 23 Vet. App. at 492.

Finally, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his friend, offered during the course of Board hearing in May 2014, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and other pertinent documents. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim. See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier effective date claim

The Veteran seeks an effective date earlier than April 23, 2004 for the award of service connection for status post arthrodesis right thumb metacarpophalangeal joint.  He contends that his injury was incurred during service and was present at the time he filed his original service connection claim in October 1984. 

 "Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim . . . of compensation . . . shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection based on a claim reopened due to the submission of new and material evidence, other than service department records and not received within one year of the prior decision, is the of receipt of the new claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r).  

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim. 38 C.F.R. § 3.155 



A claim for VA benefits, whether formal or informal, remains pending until it is finally adjudicated. 38 C.F.R. § 3.160(c) (2013); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009). A claim will also remain pending if VA has failed to notify the claimant of the denial of the claim. Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc). 

The Veteran served on active duty from March 1979 through March 1983.  He filed his first claim of service connection for a right thumb disorder in October 1984.  The claim was denied in a May 1985 rating decision.  The Veteran was notified of this decision. Within one year of the date of notice, the Veteran did not submit a notice of disagreement or any new and material evidence warranting a readjudication. Thus, that decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.300, 20.302(a) (2013). 

The next document in the claims file, is a February 1995 report of telephone contact showing that the Veteran indicated that he was a resident of Georgia and wished to file a claim for "SC condition" and requested his file be transferred to Atlanta.  No additional details were provided and no follow up action took place from either the Veteran or the RO. 

In a written statement in March 2002, the Veteran again requested that his claims file be transferred to Atlanta, Georgia and additionally stated "I wish to file/reopen my disability claim for service connection for my right hand and seizures."  These claims were adjudicated by the RO in a December 2002 rating decision; the RO found there was not new and material evidence to reopen the right thumb disorder claim.  The Veteran was notified of this decision in a December 2002 letter.  The Veteran neither appealed nor submitted new and material evidence within one year of this decision.  Therefore, that decision is final.  

The next document in the claims file was dated in June 2003; the Veteran requested that his claims file be relocated from the Atlanta RO, because his permanent address changed to Richmond, Virginia.  No mention of a claim of service connection was in this request.  Then, the Veteran submitted an undated request for his military records, which was responded to in March 2004.  

On April 6, 2004, the Veteran filed a statement in which he contended that he injured his right thumb in service.  This statement was received, along with his formal application for benefits by VA on April 23, 2004.  The Veteran's claim was granted in a July 2007 rating decision.  A 10 percent rating was assigned for his right thumb disorder with an effective date of April 23, 2004, the date of claim.  

As noted above, the rating decisions of May 1985 and December 2002, both of which denied entitlement to service connection for a right thumb disorder, are final. No communication or other evidence noting an intent to file a claim for service connection for a right thumb disorder was received from the time of the December 2002 decision up until the time of the Veteran's April 2004 application to reopen his claim. 

In the case at hand, there is no indication that the Veteran's entitlement arose any earlier than the date of receipt of his reopened claim, which is April 23, 2004. Accordingly, an effective date earlier than that date may not be assigned. 

In reaching this determination, the Board has taken into consideration the Veteran's statements, and those of his friend, offered during the course of Board hearing in May 2014. Those statements reiterate the history of the claim and support the Veteran's contention that his disability began in service; however, they do not constitute a legal basis for the assignment of an earlier effective date in light of the law.  

Regarding the report of contact dated in February 1995, the Board has considered whether this contact constitutes a claim and finds that it does not.  The report of contact was not specific as to the issue the Veteran was claiming for service connection.  Therefore, it cannot constitute an informal claim, even under the most favorable light.  

However, even assuming the February 1995 telephone contact was an informal claim of service connection for a right thumb disorder, the matter was readjudicated in the December 2002 rating decision, which was not appealed.  A subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (2008).  Therefore, the Veteran does not have a pending claim of service connection for a right thumb disorder.   

The Board has also considered the Veteran's contentions that he suffered from a seizure disorder that prevented him from filing his appeal.  However, while 38 C.F.R. § 3.400(b)(1)(ii)(B) allows for an effective date earlier than the date of receipt of a claim for disability pension if a physical or mental disability, which was not the result of the Veteran's own willful misconduct, and is so incapacitating that it prevents filing a disability pension claim, the Board points out that this regulation only applies to pension claims. A similar regulation does not exist for compensation claims such as the present one. Therefore, 38 C.F.R. § 3.400(b)(1)(ii)(B) is not applicable in the Veteran's claim for earlier effective dates for the grant of service connection for a right thumb disorder. 

Furthermore, the Veteran has essentially argued that he did not file the necessary evidence or pursue an appeal to the 1985 rating decision because his seizure disorder hindered his capacity to do so; however, the evidence shows that the Veteran's seizure disorder began in 1993, eight years after his initial claim and nine years prior to his application to reopen.  Therefore, even assuming that his seizure impaired his ability to prosecute or appeal his claims, the timing of his seizure disorder does not coincide with the timing of his 1985 and 2002 claims and does not support a finding that his ability to appeal either of these claims was impacted.  

Finally, the Board has considered whether 38 C.F.R. § 3.156(c) applies.  But the 1985 and 2002 rating deicsions reflect tht the Veteran's STRs were of record at the time of those decisions.  Furthermore, the grant of service connection in 2007 was based upon a positive VA examination, not upon any finding in a STR.  This provision does not apply.

The Board is constrained by the law and regulations made by Congress governing the establishment of effective dates for the award of compensation. Thus, notwithstanding the Veteran's assertions as to why an earlier effective date should be assigned, the fact remains that the application to reopen his claim for service connection for PTSD was not received until April 23, 2004. In light of this fact, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on a claim to reopen after a final disallowance. 38 U.S.C.A. § 5110(a) (West 2012); 38 C.F.R. § 3.400(q)(ii), (r) (2013).

Based on a review of the entire evidence of record, entitlement to an effective date earlier than April 23, 2004 for the award of service connection for a right thumb disorder is not warranted.


ORDER

Entitlement to an earlier effective date prior to April 23, 2004 for the grant of service connection for a right thumb disorder is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


